SUPPLEMENT DATED JANUARY 18, 2 STATEMENT OF ADDITIONAL INFORMATION DATED NOVEMBER 27, 2012 Arden Alternative Strategies Fund Series of Arden Investment Series Trust Capitalized terms used in this Supplement and not defined have the same meanings as set forth in the Prospectus and Statement of Additional Information. Effective January 2013, the membership of the Adviser’s Investment Committee has been reduced and is now comprised of four members:Averell H. Mortimer, Henry P. Davis, Ian McDonald and Shakil Riaz. Please retain this Supplement for future reference.
